COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Ronny Puga and Rickey Puga v. Barbara Salesi

Appellate case number:    01-14-00724-CV

Trial court case number: 2011-28575

Trial court:              133rd District Court of Harris County

       Appellant’s Motion to Stay Appeal on Account of the Death of Appellee is DENIED,
without prejudice to refiling.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: November 26, 2014